Per Ctiriain.
Suit upon a transcript of a judgment from Ohio. The judgment was against three, all of whom were non-residents of this State; but Brcelcenridge had property in it, hence this suit; which was commenced by way of attachment. Breelcenridge appeared and answered. No judgment was taken against the other defendants, who had no property in this State, upon a suggestion that they had not been served with process. The objections to the proceedings raise questions of fact, rather than of law.
¥e have carefully looked through the record, and think the judgment should be sustained.
The judgment is affirmed, with 1 per cent, damages and costs.